                                                                                                                 FILED IN THE
                                                                                                             U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                         EASTERN DISTRICT OF WASHINGTON




                                         UNITED STATES DISTRICT COURT May 31, 2019
                                                                  for thH_                                    SEAN F. MCAVOY, CLERK

                                                     Eastern District of Washington

   HEATHER R.,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-CV-3069-FVS
                                                                     )
                                                                     )
   COMMISSIONER OF SOCIAL SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 12, is GRANTED, and the matter is REMANDED to the
u
              Commissioner for additional proceedings consistent with this Order;
              Defendant’s Motion for Summary Judgment, ECF No. 14, is DENIED;
              Judgment shall be entered for Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Rosanna Malouf Peterson                                   on a motion for
      summary judgement.


Date: 5/31/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
